1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   In re BofI HOLDING, INC. SECURITIES              Case No.: 15-cv-2324-GPC-KSC
12   LITIGATION
                                                      ORDER REGARDING DISCOVERY
13                                                    DISPUTE
14
15
16
17
18         Before the Court is defendants’ request for a protective order prohibiting or limiting
19   plaintiff’s contacts with BofI’s current and former customers. Pursuant to the
20   undersigned’s Chambers’ Rules, the parties contacted the Court’s staff and explained the
21   dispute on June 28, 2021. The Court heard argument from the parties regarding the dispute
22   during a telephonic discovery conference (which was recorded) on July 1, 2021. Having
23   considered the arguments of counsel, and for the reasons stated during the July 1, 2021
24   conference, the Court DENIES the request for a protective order.
25         On June 15, 2021, the Court issued an Order requiring defendants to produce
26   summary data related to certain loans issued by BofI during the relevant timeframe,
27   ///
28   ///

                                                  1
                                                                                15-cv-2324-GPC-KSC
1    including the borrower’s name for each loan (the “June 15 Discovery Order”). 1 See Doc.
2    No. 206 at 2. The parties report that defendants produced the summary loan data –
3    including borrower names, unredacted – in spreadsheet form on June 25, 2021.
4           Having produced the information, defendants raise a concern that plaintiff (or its
5    agents) may now use the information to “harass” or “bother” BofI’s current and former
6    customers, including by demanding information and documents from them. 2 Defendants
7    are also concerned that should plaintiff engage in such improper contacts with customers,
8    BofI’s business and reputation could be harmed. Defendants described the potential
9    concerning conduct to include formal and informal demands for documents and
10   information, subpoenas, and other tactics similar to those employed by “bill collectors.”
11   Defendants, seeking to “get out in front” of this issue, ask the Court to issue an order
12   prohibiting plaintiff from contacting the customers identified in the summary loan data.
13   Alternatively, defendants ask the Court to provide “guardrails” for any such customer
14   contacts by requiring plaintiff to give defendants advance notice of their intent to contact
15   any current or former BofI customers.
16          Plaintiff’s counsel stated during the discovery conference that plaintiff has no
17   current plans to contact the borrowers identified in the summary loan data spreadsheet, but
18   wants to reserve its right to investigate any lending “irregularities” and/or “improprieties”
19   that might appear after analyzing the data. Plaintiff’s counsel noted that there is no
20   evidence that they or any of their agents have engaged in any harassing or otherwise
21   inappropriate behavior in their contacts with borrowers, nor does counsel intend to bother
22   or “disparage” BofI’s customers.
23
24
25   1
      Defendants were ordered to produce the borrower names, but not contact information, making widescale
     contacts with these customers unlikely.
26
     2
       Defendants recently moved to set aside the June 15 Discovery Order to the extent it required them to
27   produce the borrowers’ names, repeating their concerns about potential harassment of customers and
     asserting that production of the borrower information was disproportional and burdensome. See Doc. No.
28   210-1 at 6.

                                                       2
                                                                                        15-cv-2324-GPC-KSC
1          The Court finds this dispute is not ripe for judicial intervention. Defendants’ counsel
2    acknowledged during the discovery conference that he is unaware of any attempt by
3    plaintiff to contact any BofI customer named in the summary loan data (let alone any
4    instances of harassment). Thus, defendants’ fear that plaintiff or its agents might contact
5    BofI’s customers and badger or harass them is speculative, and does not justify permitting
6    defendant to exert control over plaintiff’s investigation of its claims. All counsel are on
7    notice that any harassment or abuse of witnesses will not be tolerated. If evidence of such
8    abuse emerges, the parties shall promptly bring it to the Court’s attention. Until then, the
9    Court finds that the Federal Rules of Civil Procedure, the Rules of Professional Conduct
10   and the District’s Civil Local Rules provide adequate safeguards for plaintiff’s contacts –
11   if any – with BofI’s customers. Accordingly, defendants’ request for a protective order is
12   DENIED.
13          IT IS SO ORDERED.
14   Dated: July 2, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                15-cv-2324-GPC-KSC
